Citation Nr: 0922107	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an effective date prior to June 23, 2004, 
for the grant of entitlement to service connection for 
bilateral hearing loss.

2. Entitlement to an effective date prior to June 23, 2004, 
for the grant of entitlement to service connection for 
tinnitus.

3. Whether a September 24, 1991 rating decision, which denied 
service connection for bilateral hearing loss, should be 
reversed or revised on the basis of clear and unmistakable 
error.

4. Whether a June 19, 2002 rating decision, which denied 
service connection for bilateral hearing loss and tinnitus, 
should be reversed or revised on the basis of clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions. The earlier 
effective date claims arise from an October 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, on behalf of the RO 
in Louisville, Kentucky.  The clear and unmistakable error 
(CUE) claims arise from a rating decision in September 2008 
by the Remand and Rating Development Team in the Huntington, 
West Virginia RO.  The Veteran received a videoconference 
hearing before the undersigned Veterans Law Judge in April 
2007.  These appeals were remanded for further development in 
July 2008 and February 2009, and now return before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran's current effective date for the grant of 
service connection for hearing loss is June 23, 2004, the 
date of receipt of the Veteran's most recent claim for this 
disability.

2.  The Veteran's current effective date for the grant of 
service connection for tinnitus is June 23, 2004, the date of 
receipt of the Veteran's most recent claim for this 
disability.

3.  The Veteran has not alleged specific errors of fact or 
law in the September 24, 1991 rating action which denied 
service connection for hearing loss, and the evidence of 
record does not show that the September 24, 1991 rating 
decision was based on incorrectly applied statutes or 
regulations; that the correct facts, as they were then known, 
were not before the RO at the time of the decision; or that 
there was any error in the RO's decision which, if not made, 
would have manifestly changed the outcome of the decision.

4.  The Veteran has not alleged specific errors of fact or 
law in the June 19, 2002 rating action which denied service 
connection for hearing loss and tinnitus, and the evidence of 
record does not show that the June 19, 2002 rating decision 
was based on incorrectly applied statutes or regulations; 
that the correct facts, as they were then known, were not 
before the RO at the time of the decision; or that there was 
any error in the RO's decision which, if not made, would have 
manifestly changed the outcome of the decision.


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than June 23, 
2004, for the grant of service connection for hearing loss, 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2008).

2.  The criteria for an effective date earlier than June 23, 
2004, for the grant of service connection for tinnitus, are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

3.  The September 24, 1991, rating action that denied the 
Veteran's claim of entitlement to service connection for 
hearing loss does not contain clear and unmistakable error.  
38 C.F.R. § 3.105 (2008).

4.  The June 19, 2002, rating action that denied the 
Veteran's claims of entitlement to service connection for 
hearing loss  and tinnitus does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in March 2002, August 2004, October 2006, and 
March 2007.  These letters collectively informed the Veteran 
of what evidence was needed to establish the benefits sought, 
of what VA would do or had done, and of what evidence the 
appellant should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  The appellant was also specifically informed of the 
law as it pertains to effective dates by a May 2006 
Supplemental Statement of the Case.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits on 
appeal, such as obtaining VA and private medical records, 
offering the Veteran a hearing, and providing the Veteran 
with a VA examination.  Consequently, the duty to notify and 
assist has been satisfied in this appeal.


Entitlement to an effective date prior to June 23, 2004, for 
the grant of entitlement to service connection for bilateral 
hearing loss and tinnitus.

The Veteran contends that he should be granted an earlier 
effective date for the grant of service connection for 
bilateral hearing loss.  The Board notes that the Veteran's 
current effective date, June 23, 2004, is the date of the 
Veteran's most recent claim for service connection for 
hearing loss and tinnitus.  That claim was granted by October 
2004 and May 2006 rating decisions from the date of claim, 
based on the receipt of new medical evidence linking the 
Veteran's hearing loss and tinnitus to service.  The Veteran 
contends that he should have an effective date from the date 
one of his earlier claims, perhaps from his December 1990 
claim.

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2008).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2008).  However, any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2008).  

In this case, the RO initially denied service connection for 
hearing loss in September 1991.  The Veteran was denied 
service connection at that time because the evidence did not 
show any hearing loss until January 1967, 14 years after his 
separation from service.  The Veteran did not appeal this 
decision, and it therefore became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).

The Veteran again was denied service connection for hearing 
loss in June 2002, and was also denied service connection for 
tinnitus at that time, again because no medical evidence had 
been presented linking the Veteran's hearing loss and 
tinnitus to service.  The Veteran did not appeal this 
decision, and it therefore also became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

On June 23, 2004, the RO again received a claim from the 
Veteran for service connection for hearing loss and tinnitus.  
Service connection was granted for both those disabilities 
from June 23, 2004, the date of claim, based on the report of 
a September 2004 VA examination, which indicated it was at 
least as likely as not that hearing loss and tinnitus were 
related to service.

The Veteran received a hearing before the undersigned 
Veterans Law Judge in May 2005.  At that time, the Veteran 
indicated that he felt he was entitled to some amount of 
retroactive payment for these disabilities, since he felt he 
had them since service.

Taking into account all relevant evidence, the Board finds 
that the Veteran has been properly assigned an effective date 
of June 23, 2004, for both his hearing loss and tinnitus.  
This date is the latter of the date of claim, or the date 
entitlement arose, as per 38 C.F.R. § 3.400(b)(2)(i) (2008).  
Although the Veteran has filed previous claims, those claims 
were all final claims; although the Veteran has challenged 
these claims on the basis of clear and unmistakable error, as 
those claims have failed, as discussed in detail below, they 
are also final claims.  Further, there are no treatment 
records dated within a year of the Veteran's filing of this 
claim, which could be considered as an informal claim for 
benefits, such that an earlier effective date could be 
granted on that basis.

The Board points out that the Veteran has contended, in his 
hearing testimony, dated April 2007, that several personal 
issues, such as taking care of his critically ill wife, 
rendered him unable to appeal decisions in the past.  In 
Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the 
Federal Circuit held that, for the purposes of determining 
whether a claimant timely appealed to that particular court, 
equitable tolling is available where a Veteran is able to 
show that the failure to file was the direct result of a 
mental illness that rendered him incapable of rational 
thought or deliberate decision making, or incapable of 
handling his own affairs or unable to function in society.  
Id. at 1321.  The Federal Circuit cautioned that a medical 
diagnosis alone or vague assertions of mental problems will 
not suffice.  Id.

The Court, in Claiborne v. Nicholson 19 Vet. App. 181 (2005), 
clarified that the burden of proof is on the Veteran to show 
that the failure to file an appeal was the direct result of a 
mental illness.  Thus the Veteran holds the burden of 
submitting competent medical evidence showing that he was 
mentally incapable of filing an appeal with regard to those 
prior decisions.  Id. at 184.  Indeed, in McCreary v. 
Nicholson, 19 Vet. App. 324 (2005), the Court declared, 
"[m]erely establishing mental incapacity, no matter how 
severe, is not sufficient for equitably tolling the judicial-
appeal period."

In this regard, the Board points out that there is no 
evidence of record indicating that the Veteran at any time 
has been found to be incompetent.  The Veteran's most recent 
VA examination of September 2004, and his recent VA 
outpatient treatment records, do not indicate any findings of 
incompetency.  

In light of the foregoing, the Board finds that the Veteran 
has not met his burden of showing that he was mentally 
incompetent to appeal the prior adverse decisions, and that 
the preponderance of the evidence is against a finding that 
equitable tolling of the appellate limitations period is 
appropriate.  As such, the prior decisions regarding hearing 
loss and tinnitus in this case are final.

Therefore, the Board finds that there is no evidence of 
record indicating that the Veteran would be entitled to an 
earlier effective date for his service connected hearing loss 
or tinnitus.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Whether a September 24, 1991 rating decision, which denied 
service connection for bilateral hearing loss, or a June 19, 
2002 rating decision, which denied service connection for 
bilateral hearing loss and tinnitus, should be reversed or 
revised on the basis of clear and unmistakable error.

The Veteran contends that these previous rating decisions, 
which denied service connection for hearing loss and tinnitus 
were clearly and unmistakably erroneous.  Specifically, the 
Veteran contends that since his hearing loss had not markedly 
changed since 1991, that if he qualified for service 
connection in 2004, his level of hearing loss in 1991 should 
also have been sufficient to grant him service connection, 
and therefore the 1991 (and 2002) rating decisions were in 
error.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied. Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

The relevant law regarding effective dates is noted above, in 
discussion of the Veteran's other claims.

The evidence of record at the time of both these claims 
simply showed that the Veteran had received treatment for ear 
problems no earlier than 1967, 14 years after his separation 
from service.  Further, none of the medical evidence of 
record at the time of these prior decisions indicated that 
the Veteran's ear problems were linked to service in any way; 
no evidence in that regard was associated with the Veteran's 
claims folder until September 2004, when the he underwent a 
VA examination.

The Veteran has not argued that any statutory or regulatory 
provisions extant at the time of the prior decision were 
incorrectly applied.  However, the Veteran has also not 
argued that the correct facts, as they were known at the 
time, were not before the adjudicator.  The Veteran has 
argued that he believes that the evidence shows that he was 
entitled to service connection from an earlier date.  
However, a review of the evidence does not reveal the type of 
error that would arise to the level of CUE.  While the 
Veteran's service medical records have not been associated 
with the Veteran's claims folder, even if they had been 
associated and had shown some exposure to acoustic trauma in 
service, there was still no medical evidence of record at the 
time of the prior decisions linking the Veteran's ear 
problems to service.  Further, the Board points out that 
numerous attempts were made to associate the Veteran's 
service medical records with the Veteran's claims file, but 
they were found to be unavailable.

The Veteran's argument for entitlement to an earlier 
effective date amounts to no more than a disagreement with 
how the RO weighed or evaluated the evidence, which, as noted 
above, cannot form the basis of a CUE claim.  

The Veteran had an opportunity to challenge the original 
decision by initiating and perfecting an appeal of the 
decisions rendered in September 1991 and June 2002.  He 
failed to do so.  As explained above, he has not pointed to 
any error of fact or any error in the application of the law 
which is such that it would compel the conclusion that the 
result would have been manifestly different but for the 
error.  In this case, application of the law to the facts was 
reasonably exercised by the rating agency in September 1991 
and June 2002.  The Board thus concludes therefore that there 
was no CUE in the September 1991 and June 2002 decisions.  
Where there is no entitlement under the law to the benefit 
sought, the claim fails, and the appeal must be terminated.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).




ORDER

Entitlement to an effective date prior to June 23, 2004, for 
the grant of entitlement to service connection for bilateral 
hearing loss is denied.

Entitlement to an effective date prior to June 23, 2004, for 
the grant of entitlement to service connection for tinnitus 
is denied.

Entitlement to service connection earlier than June 23, 2004, 
for the Veteran's hearing loss, on the basis of clear and 
unmistakable evidence in a September 24, 1991 rating 
decision, is denied.

Entitlement to service connection earlier than June 23, 2004, 
for the Veteran's hearing loss and tinnitus, on the basis of 
clear and unmistakable evidence in a June 19, 2002 rating 
decision, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


